DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light emitting unit that outputs a measurement light”
“a first polarization state control unit that controls a polarization state of the measurement light output from the light emitting unit”
“a second polarization state control unit that controls the polarization state of the measurement light of which a polarization state is controlled by the first polarization state control unit”
“an optical path switching element that selects an emission direction of the measurement light of which a polarization state is controlled by the second polarization state control unit”
“a rotation unit that rotates the second polarization state control unit about a rotation axis parallel to the first direction”
“a distance calculation unit that measures a distance to the object by measuring a propagation time of the measurement light”
in claims 1, 3, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a polarization stabilization unit that stabilizes the polarization state of the measurement light output from the light emitting unit as a linearly polarized light” and “a linear polarization switching element that outputs the measurement light stabilized as the linearly polarized light as it is, or rotates the linearly polarized light by π/2 and outputs the measurement light”
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites the limitation “wherein the measurement light stabilized as the linearly polarized light and the measurement light having π/2 difference in a direction of the linearly polarized light are simultaneously input to the first polarization state control unit”. However, the examiner is unclear from where the measurement light having π/2 difference in a direction of the linearly polarized light cones from. There is no mentioned of said measurement light previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (US 2015/0055115).

Regarding claim 1 Pedersen discloses a distance measuring device comprising: 
a light emitting unit that outputs a measurement light (light source 1 in Figures 3 and 5); 
a first polarization state control unit that controls a polarization state of the measurement light output from the light emitting unit (Faraday rotator 3 in Figures 3 and 5 which rotates the polarization of the output beam – [0047]); 
a second polarization state control unit that controls the polarization state of the measurement light of which a polarization state is controlled by the first polarization state control unit (optical reader 11 in Figures 3 and 5 which rotates the measurement light that is outputted from rotator 3); and 
an optical path switching element that selects an emission direction of the measurement light of which a polarization state is controlled by the second polarization state control unit (PBS 12 in Figures 3 and 5 which in combination with optical reader 11 the direction in which the measurement light is emitted is selected – [0052]), 
wherein the second polarization state control unit controls the polarization state of the measurement light so that the measurement lights are emitted from the optical path switching element in a plurality of the emission directions (used in conjunction with the PBS 12 the variable optical retarder 11 can select whether the output beam is transmitted through the PBS 12 and through the lens 7 or reflected on the PBS and continuing through the lens 7’ – [0052]), and 
the optical path switching element receives a reflected light obtained by reflecting the emitted measurement light by an object (Figure 5 shows PBS 12 receiving a reflected light).

Regarding claim 2 Pedersen discloses the distance measuring device according to Claim 1, 
wherein the optical path switching element emits the measurement light in a first direction by transmitting the measurement light, and emits the measurement light in a second direction substantially perpendicular to the first direction by reflecting the measurement light (Figure 5 shows the measurement light being directed by PBS 12 in 2 directions that are substantially perpendicular to each other).

Regarding claim 8 Pederson discloses the distance measuring device according to Claim 1, further comprising: 
a polarization stabilization unit that stabilizes the polarization state of the measurement light output from the light emitting unit as a linearly polarized light, wherein the measurement light stabilized as the linearly polarized light and the measurement light having π/2 difference in a direction of the linearly polarized light are simultaneously input to the first polarization state control unit (PBS 2 in Figure 5 which receives and transmits the linearly polarized measurement light; note PBS 2 is being interpreted as the polarization stabilization unit).

Regarding claim 10 Pederson discloses the distance measuring device according to Claim 1, wherein the optical path switching element is formed of a polarization beam splitter or a combination of a birefringence prism and a mirror  (PBS 12 in Figures 3 and 5).

Claim 11 corresponds to the method performed by the device of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2015/0055115) in view of Tanitsu et al. (US 2007/0746676).

Regarding claim 3 Pedersen discloses the distance measuring device according to Claim 2, further comprising: a rotation unit that rotates the second polarization state control unit about a rotation axis parallel to the first direction (the optical retarder 11 may be a rotatable wave plate – [0052]).
However, fails to explicitly disclose a rotation unit that rotates the optical path switching element.
In his disclosure Tanitsu teaches a rotation unit that rotates the optical path switching element (Figure 2 shows a setter 47 that rotates plate 44 around the optical axis – [0096]; it is also possible for the polarization beam splitter 45 (interpreted as moving mechanism) to be rotated with the plate 44 – [0099]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tanitsu into the teachings of Pederson because a person with ordinary skill has good reason to pursue the known options (making the optical path switching element to rotate) within his or her technical grasp. 

Regarding claim  4 Pedersen discloses the distance measuring device according to Claim 3, 
wherein the first polarization state control unit is fixed without being rotated about the rotation axis parallel to the first direction (Faraday rotator 3 in Figures 3 and 5).

Regarding claim 6 Pedersen discloses the distance measuring device according to Claim 1. Pederson discloses rotator 11 in Figures 3 and 5 is a waveplate (par. [0052]).
However, fails to explicitly disclose polarization state control units being formed of a quarter wavelength plate.
In his disclosure Tanitsu teaches it is known in the art to have polarization state control units being formed of a quarter wavelength plates (quarter-wave plate – [0095, 0099]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tanitsu into the teachings of Pederson because a person with ordinary skill has good reason to pursue the known options (using quarter wavelength plates) within his or her technical grasp.
Regarding claim 12 Pederson discloses a three-dimensional shape measuring apparatus comprising: 
a light emitting unit that outputs a measurement light (light source 1 in Figures 3 and 5); 
a first polarization state control unit that controls a polarization state of the measurement light output from the light emitting unit (Faraday rotator 3 in Figures 3 and 5 which rotates the polarization of the output beam – [0047]); 
a second polarization state control unit that controls the polarization state of the measurement light of which a polarization state is controlled by the first polarization state control unit (optical reader 11 in Figures 3 and 5 which rotates the measurement light that is outputted from rotator 3); 
an optical path switching element that selects an emission direction of the measurement light of which a polarization state is controlled by the second polarization state control unit (PBS 12 in Figures 3 and 5 which in combination with optical reader 11 the direction in which the measurement light is emitted is selected – [0052]); and 
wherein the second polarization state control unit controls the polarization state of the measurement light so that the measurement lights are emitted from the optical path switching element in a plurality of the emission directions (used in conjunction with the PBS 12 the variable optical retarder 11 can select whether the output beam is transmitted through the PBS 12 and through the lens 7 or reflected on the PBS and continuing through the lens 7’ – [0052]), and 
the optical path switching element receives a reflected light obtained by reflecting the emitted measurement light by an object (Figure 5 shows PBS 12 receiving a reflected light).
However, fails to explicitly disclose a moving mechanism that moves the optical path switching element in multiple directions including an x-axis direction, an y-axis direction, and a z-axis direction orthogonal to one another.
In his disclosure Tanitsu teaches a moving mechanism that moves the optical path switching element in multiple directions including an x-axis direction, an y-axis direction, and a z-axis direction orthogonal to one another (Figure 2 shows a setter 47 that rotates plate 44 around the optical axis – [0096]; it is also possible for the polarization beam splitter 45 (interpreted as moving mechanism) to be rotated around the optical axis and in addition the polarization beam splitter 45 may be moved in a way that the polarization beam splitter 45 is inserted in and/or retracted from the optical path – [0099]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tanitsu into the teachings of Pederson because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2015/0055115) in view of Hinokuma et al. (US 2017/0242100).

Regarding claim 5 Pedersen discloses the distance measuring device according to Claim 1, 
wherein the first polarization state control unit controls the polarization state of the measurement light from a linearly polarized light (beam generation section generates a linearly polarized output beam – abstract, [0047]; Faraday rotator 3 in Figures 3 and 5 which rotates the polarization of the output beam – [0047])), 
the second polarization state control unit controls the polarization state of the measurement light from the previous polarization to the linearly polarized light (optical reader 11 in Figures 3 and 5 which rotates the measurement light that is outputted from rotator 3 into linearly polarized measurement light), and 
the optical path switching element selects the emission direction of the measurement light according to a direction of the linearly polarized light in the measurement light controlled by the second polarization state control unit (used in conjunction with the PBS 12 the variable optical retarder 11 can select whether the output beam is transmitted through the PBS 12 and through the lens 7 or reflected on the PBS and continuing through the lens 7’ – [0052]).
However, fails to explicitly disclose control the polarization state of the measurement light from a linearly polarized light to a circularly polarized light; and from circularly polarized back to linearly polarized.
In his disclosure Hinokuma teaches control the polarization state of the measurement light from a linearly polarized light to a circularly polarized light; and from circularly polarized back to linearly polarized (Figures 1, 8 shows a linearly polarized beam being outputted and transformed into a circularly polarized beam and the circularly polarized beam being transformed back into linearly polarized beam).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hinokuma into the teachings of Pedersen because such incorporation improves the accuracy of observations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2015/0055115) in view of Uemura (US 2014/0362385).

Regarding claim 9 Pedersen discloses the distance measuring device according to Claim 1. However, fails to explicitly disclose a distance calculation unit that measures a distance to the object by measuring a propagation time of the measurement light.
In his disclosure Uemura teaches a distance calculation unit that measures a distance to the object by measuring a propagation time of the measurement light (a Time-of-Flight (TOF) camera that uses a time-of-flight method for calculating distance – [0045]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Uemura into the teachings of Pederson because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 35 U.S.C. 112(b) rejection is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482